Citation Nr: 1748436	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.   13-33 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for asbestosis.

3.  Entitlement to service connection for PTSD. 



REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent 


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 1973. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified at a January 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A February 2009 rating decision denied service connection for PTSD; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denial.

2.  The evidence received since the February 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD. 
3.  A February 2009 rating decision denied service connection for asbestosis; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denial.

4.  Evidence received since the February 2009 rating decision is cumulative and redundant.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision, which denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a)(2016).

3.  The February 2009 rating decision, which denied entitlement to service connection for asbestosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103(2016).

4.  New and material evidence has not been received and the claim for entitlement to service connection for asbestosis is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran presented testimony at a videoconference Board hearing in January 2017.  During the hearing, the undersigned Veterans Law Judge identified the issues on appeal and explained what evidence is needed to substantiate the claims.  The Veteran was provided an opportunity to submit additional evidence.  The actions of the Veterans Law Judge supplement VCAA are in compliance with 38 C.F.R. § 3.103(c)(2) (2016).  

Additionally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  New and Material Evidence

Generally, an unappealed RO rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  However, upon the receipt of "new and material" evidence, a Veteran may request that VA reopen a claim.  38 U.S.C.A. § 5108.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means that evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156  (a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App.110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App.510 (1992).

A.  PTSD 

The Veteran's claim for entitlement to service connection for PTSD is dated February 2008.  The RO denied this claim in a February 2009 rating decision.  The Veteran filed a notice of disagreement (NOD) in February 2009.  The RO provided a statement of the case in June 2009 and the Veteran did not file a substantive appeal against the decision.  The Veteran submitted a request to reopen the claim in May 2011.  The RO denied reopening the service connection claim in October 2013 because the Veteran did not submit any evidence.  As noted above, no new and material evidence was submitted into the record within the one-year period following the February 2009 notification.  38 C.F.R. § 3.156(b).  As such, the February 2009 rating decision denying PTSD became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Here, in a February 2009 decision, the RO denied entitlement to service connection for PTSD.  The claim was denied on the grounds that, "there is no current mental health diagnosis."  In considering the Veteran's claim in February 2009, the evidence of record relevant to the claim included military personnel records and service treatment records (STRs) which are negative for diagnosis and treatment of PTSD.  The Veteran submitted a lay statement, which asserted his in-service stressor.  The evidence of record also included, a VA PTSD examination, in which the examiner indicated no mental health diagnosis.  Lastly, East-Orange VAMC treatment records from November 13, 2008 through November 18, 2008.  Based on this evidence, the RO determined that service connection was not warranted for PTSD.  Again, the February 2009 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The relevant evidence that has been added to the record consists of a private medical PTSD examination, which indicated the Veteran has a diagnosis of PTSD.  The evidence of records also include, January 2017 Board hearing testimony, in which the Veteran testified that he had received treatment for his mental health disability from both a private and VA facility and was prescribed psychiatric medication.  The Board finds that since the February 2009 rating decision, the Veteran has submitted new and material evidence that warrants the reopening of the claim.  At the time of the prior decision, there was no credible evidence of PTSD.  Since that determination, assuming credibility, there is evidence that the Veteran is being treated for PTSD.  Based upon one of the reasons for the prior denial, the evidence is relevant, probative and potentially cures a prior evidentiary defect.

As this evidence was not available at the time of the prior denial and as such, evidence relates to unestablished facts necessary to further the Veteran's claim, it is sufficient to reopen the claim for service connection to PTSD.

B.  Asbestosis.

The Veteran's claim for entitlement to service connection for asbestosis is dated February 2008.  The RO denied this claim in a February 2009 rating decision.  The Veteran filed a notice of disagreement (NOD) in February 2009.  The RO provided a statement of the case in June 2009 and the Veteran did not file a substantive appeal against the decision.  The Veteran submitted a request to reopen the claim in May 2011.  The RO denied reopening the service connection claim in October 2013 because the Veteran did not submit any evidence.  As noted above, no new and material evidence was submitted into the record within the one-year period following the February 2009 notification.  38 C.F.R. § 3.156(b).  As such, the February 2009 rating decision denying asbestosis became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Here in a February 2009 decision, the RO denied entitlement to service connection for asbestosis.  The claim was denied on the grounds that, "there is no clinical diagnosis."  The evidence of record relevant to the claim included military personnel records and STRs, which are negative for diagnosis and treatment for asbestosis.  An additional lay statement from the Veteran asserting he was exposed to asbestos.  The Veteran submitted a letter and pulmonary function studies from Dr. MD, which indicated that the Veteran demonstrated asbestos related pleural disease.  Lastly, VA treatment records from November 13, 2008 through November 18, 2008.  Based on this evidence, the RO found service connection unwarranted for asbestosis.  Again, the February 2009 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The relevant evidence that has been added to the record consists of, additionally VA treatment records from March 2009 through February 2012.  The January 2017 Board hearing testimony, which the Veteran testified that he was around asbestos while in service and he did not receive treatment for any pulmonary condition at the VA.  Lastly, the Veteran submitted a private CT chest scan, which revealed that the Veteran did not have a current diagnosis of any interstitial lung disease or evidence of asbestos-related pleural disease. 

The Veteran's testimony and medical evidence is cumulative and redundant to facts already established.  He had previously claimed that he had asbestosis and had been exposed.  His testimony is cumulative.  To the extent that he submitted evidence that he does not have interstitial lung disease, such facts are not material and confirm that he does not have disability.  Furthermore, the added evidence does not establish a fact necessary to establish that the Veteran has a current disability.  Therefore, the Board finds that this evidence is not new and material.

In sum, the evidence received since the February 2009 rating decision does not offer any new, probative information pertaining to the Veteran's claim, namely competent evidence establishing a current disability.  Accordingly, the Board concludes that new and material evidence has not been presented.  Therefore, the claim for entitlement to service connection for asbestosis is not be reopened.


ORDER

The application to reopen a claim for service connection for PTSD is granted.

New and material evidence has not been received to reopen the claim of entitlement to service connection for asbestosis.

REMAND

The Veteran asserts that he has PTSD as a result of his service.  The Veteran testified that he received mental health treatment from the James T. Howard VA Community Outpatient Clinic.  He testified that he received treatment and was prescribed medication for his mental health disability.  In June 2017, the Veteran submitted a private PTSD examination, which indicated that he has a diagnosis of PTSD.  The private examiner commented that the Veteran experienced PTSD as a direct consequence of his service while in Vietnam.  

Last, the Board remands this matter for additional records.  At the January 2017 hearing, the Veteran testified that he received treatment from Dr. D from the James T. Howard VA Outpatient Clinic.  He further testified that he received treatment from his private providers Dr. KP and Dr. SE.  Therefore, while on remand the AOJ should collect any updated VA treatment records from ongoing VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain necessary authorization to collect any private treatment records as the Veteran may identify relevant to his claims, including specifically private treatment records discussed at the January 2017 hearing.  If such private treatment reports cannot be obtained, a VA memorandum as to the unavailability should be placed in the electronic claims file, and the Veteran and his representative should be advised of such and given an opportunity to secure any missing records including the all private treatment records discussed in the January 2017 hearing.

2.  Obtain ongoing VA treatment records and associate them with the claims file.  VA treatment records are to include treatment from Dr. D from James T. Howard VA Community Outpatient Clinic.  See January 2017 hearing testimony.  If the records cannot be obtained, a VA memorandum as to the unavailability should be placed in the electronic claims file, and the Veteran and his representative should be advised of such and given an opportunity to secure any missing records.

3.  After completion of the above development, schedule a VA examination to determine the nature and etiology of any psychiatric disability found, to include PTSD.  The electronic claims file must be reviewed by the examiner.

After reviewing the claims file and examining the Veteran, the examiner is to offer an opinion as to the following question: whether it is at least as likely as not (50 percent or more probability) that the any psychiatric disability is due to service?

Following a review of the claims file and examination of the Veteran, the examiner should clearly indicate whether the Veteran has PTSD.  If so, the examiner should clearly state whether the claimed stressor(s) support the diagnosis of PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the stressors.

A detailed rationale for the opinions must be provided.  

4.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and given the opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


